DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 8/30/2022.  These drawings are accepted.

Election/Restrictions
Applicant's election with traverse of Species C (Figs 4a-4m) in the reply filed on April 1, 2022 is acknowledged.  

Response to Arguments
Applicant’s reply has overcome the previous drawing objections.
The examiner rescinds the 112(f) interpretation based off applicant’s reply. The examiner will treat the terms as any structure able to perform the claimed function.  The examiner notes that a look into the specification reveals that “ring connector” and “strut connector” cover a wide array of structures. 
Applicant's arguments filed 8/30/2022 have been fully considered but they are not persuasive. Applicant argues that Orsak does not disclose a ring connector because Orsak does not disclose a ring and therefor Orsak does not have a ring connector with the necessary structure to connect to a ring. The examiner notes that applicant’s ring connector comes in a variety of forms such as a fastener/screw (top of page 10 of the specification), a body having a bore/opening(page 5 last paragraph, page 7 last paragraph, top of page 10), etc.  and Orsak was interpreted consistent with the specification. As seen in Fig 17 or Orsak, #80 (upper one), is a body with an opening (#45) having the ability to couple to a ring via a fastener extending through the opening.  With regard the statement of intended use and other functional statements, they do not impose any structural limitations on the claims distinguishable over Orsak which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Should applicant positively claim the ring then the rejection would be overcome. 
The examiner agrees with the applicant that the strut connector is the lower element #80. The applicant argues that the strut connector is offset from the longitudinal axis but the applicant is claiming that the strut connector is “positioned along the longitudinal axis” not that it is also co-linear or co-axial with the longitudinal axis. See NPL attached for the plain meaning of “along,” and see Orsak Fig 17 (and applicant annotation of Fig 17), where the lower #80 is along/ parallel and close to the longitudinal axis and over a length of the longitudinal axis. For context, “a person walking along the stream” does not necessarily mean that the person is in the stream. To expedite prosecution, if applicant were to recite that the strut connector is positioned co-axially with the longitudinal axis, the strut connector could be lower #80 and #78. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orsak US 6,162,223.
Regarding Claim 1, Orsak discloses a dynamization tab (Fig 17) having a longitudinal axis (longitudinal axis of #75a) defined therein, the dynamization tab (Fig 17) comprising: 
a ring connector (upper #80, Fig 17) being configured to releasably couple the dynamization tab to an external fixation ring (Fig 17, 18 can be coupled via a fastener through opening #45)(note, the examiner notes that the ring is only functionally recited and not part of the claimed invention); 
a strut connector (lower #80) being configured to releasably couple the dynamization tab to one or more struts (Fig 17, 18 can be coupled via a fastener through opening #45) and be positioned along the longitudinal axis of the dynamization tab in a resting position (Fig 17, see Response to Arguments above and NPL attached for the plain meaning of “along”) and in a manner such that it that it is capable of being displaced from the longitudinal axis under loading (Fig 16, 18); and 
a biasing mechanism (spring #83), the biasing mechanism being configured to, in response to the strut connector being displaced from the longitudinal axis of the dynamization tab (as seen in Fig 16, biasing mechanism #76 bent as indicated by arrows ), apply a biasing force sufficient to return the strut connector to the resting position (see claim 9 part c).

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-17 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032. The examiner can normally be reached Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773